Citation Nr: 1342117	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical segment of the spine with subsequent fusion of the C4 to C7 vertebrae (claimed as a neck disability), including as due to a service-connected lumbar spine disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1969 and from December 1969 to December 1975.  While stationed in the Republic of Vietnam, the Veteran earned and was awarded a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, denying, among other issues, the claim of service connection for a cervical spine disability (which was characterized as a neck disability).  

In a September 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  The Court adopted a Joint Motion for Remand (Joint Motion) and vacated and remanded the Board's September 2010 decision.

In August 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC.

In an August 2012 decision, the Board again denied the Veteran's claim.  The Veteran again appealed to the Court.  Subsequently, both parties submitted another Joint Motion to the Court.  The Court adopted the March 2013 Joint Motion and vacated and remanded the August 2012 Board decision.  

As is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a neck disability during active service.  He alternatively contends that his service-connected lumbar spine disability caused or aggravated (permanently worsened) his neck disability.  Having reviewed the record evidence, to include the March 2013 Joint Motion, and although any additional delay is regrettable, the Board finds that another remand is necessary.

In granting the March 2013 Joint Motion, the Court has concluded that the Board committed error when it failed to address VA's recognition that the Veteran injured his neck while on active duty.  More specifically, the Court found that the Veteran had a "report of injuring his neck during the explosion is competent lay evidence consistent with the circumstances and conditions of his service, and, thus, is sufficient proof that he incurred a neck injury in service."  See Joint Motion dated March 12, 2013, at pp. 2-3.  In other words, in adopting the Joint Motion, the Court has conceded that the Veteran experienced an in-service neck injury.  

In September 2011, the Veteran underwent a VA medical examination.  The purpose of the examination was to confirm the presence of a current neck disorder and to obtain an opinion concerning the etiology of any found cervical segment of the spine disorder.  Even though the Veteran's in-service neck injury had been conceded, when the examiner provided his opinion, he did not discuss the inservice neck injury.  Instead, he discussed any possible relationship between the current neck injury and the Veteran's service-connected lower back disorder.  He further indicated that the Veteran had not suffered any type of trauma to the neck when the injury had been conceded.    

This lack of medical information leaves a void in the record and inhibits the Board's ability to adjudicate the Veteran's claim.  In summary, and because it is bound by the Court's Order granting the March 2013 Joint Motion, the Board finds that another VA examination is necessary.  

Accordingly this case is REMANDED for the following actions: 

1. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a cervical spine disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of a cervical spine disability.  If possible, this examination should be conducted by a different VA clinician than the VA clinician who conducted the Veteran's VA examination in September 2011.  The claims file and a copy of this remand must be provided to the examiner for review.  All necessary tests should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of such service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected lumbar spine disability caused or aggravated (permanently worsened) a cervical spine disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a cervical spine disability during active service.  The examiner also is advised that the Veteran contends that his service-connected lumbar spine disability caused or aggravated (permanently worsened) his cervical spine disability.  The examiner finally is advised that the lack of in-service complaints of or treatment for a cervical spine disability is not persuasive evidence that it did not occur during active service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

